Citation Nr: 0333288	
Decision Date: 11/26/03    Archive Date: 12/10/03	

DOCKET NO.  01-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a severed 
left Achilles tendon, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board undertook additional 
development in December 2002 and then remanded the issue in 
June 2003.  


FINDING OF FACT

The veteran's service-connected residuals of a severed left 
Achilles tendon are not manifested by any significant 
residual.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
residuals of a severed left Achilles tendon have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5270, 5271, 5284, 5311 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case, as well as 
April 2001 and June 2003 letters, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
the reasons for the decisions reached, and evidentiary 
development under the VCAA.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded VA examinations.  There is no 
indication that any additional relevant treatment records 
exist.  In June 2003 the veteran was informed that if he had 
received any treatment from VA or private health care 
providers, relating to his residuals of severed left Achilles 
tendon, he should inform VA so that these records could be 
requested.  He submitted a statement, received in July 2003, 
indicating that he had no additional evidence to submit.  The 
June 2003 notice informed the veteran that he should send any 
additional information or evidence within 30 days of the date 
of that letter, but it also informed him that he could take 
longer than 30 days, within certain other limits, to send the 
information if he so desired.  The veteran's June 2003 letter 
waived the waiting period and requested that his case be 
forwarded immediately to the Board.  There is no indication 
that any additional relevant treatment records exist.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Further, in light of the June 2003 
letter informing the veteran that he did have longer than 30 
days to submit additional information and the veteran's July 
2003 response, the Board concludes that the requirements of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), have also been satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of an April 2003 VA orthopedic examination 
reflects that the examiner had reviewed the veteran's claims 
file.  On examination of the left ankle, plantar flexion was 
accomplished to 45 degrees and dorsiflexion was to 30 
degrees.  There was no swelling or tenderness of the ankle.  
The diagnoses included laceration of the left Achilles 
tendon, surgically repaired with no significant residual and 
degenerative joint disease of the left ankle with mild loss 
of function due to pain, but there was no relationship 
between the degenerative joint disease and the Achilles 
tendon tear.

The veteran's service-connected residuals of a severed left 
Achilles tendon have been evaluated under the provisions of 
Diagnostic Code 5271.  Diagnostic Code 5271 provides that 
where there is marked limitation of motion of an ankle a 
20 percent evaluation is to be assigned.  Diagnostic Code 
5270 provides that where there is ankylosis of an ankle in 
plantar flexion, less than 30 degrees, a 20 percent 
evaluation is assigned.  Diagnostic Code 5270 also provides 
that where there is ankylosis of an ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between zero degrees and 10 degrees, a 30 percent evaluation 
is assigned.  Diagnostic Code 5284 provides that for 
moderately severe disability of the foot a 20 percent 
evaluation is assigned.  For severe disability of the foot a 
30 percent evaluation is assigned.  Diagnostic Code 5311 
provides that residuals of injuries of Muscle Group XI that 
are moderately severe warrant a 20 percent evaluation, and 
those that are severe warrant a 30 percent evaluation.  
Normal range of motion of the ankle is from 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2003).

The competent medical evidence reflects that the veteran has 
full range of motion of the ankle and that there is no 
significant residual to the laceration of the left Achilles 
tendon.  The Board observes that the veteran has been granted 
a separated 10 percent evaluation for a tender and sensitive 
5-inch scar on the left ankle, and that the evaluation for 
the scar is not currently in appellate status.  There is no 
competent medical evidence indicating that the veteran's 
residuals of a severed left Achilles tendon results in any 
ankylosis of the left ankle, noting full range of motion of 
the left ankle.  Further, there is no competent medical 
evidence indicating that the residuals of a severed left 
Achilles tendon results in any disability of the foot or 
interference with the function of Muscle Group XI, noting 
that the competent medical evidence characterizes the 
residuals of a laceration of the left Achilles tendon as 
being surgically repaired with no significant residual.  

The veteran has submitted statements reflecting his 
complaints, but he, as a lay person, is not qualified to 
associate his complaints of pain with any specific disability 
or with any specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, his statements are not 
accorded probative value in determining whether the reported 
pain is related to the residuals of a severed left Achilles 
tendon.  With consideration that all of the competent medical 
evidence indicates that there is no significant residual of 
the residuals of a severed left Achilles tendon, and there is 
no competent medical evidence indicating that there is any 
residual, a preponderance of the evidence is against an 
evaluation greater than the 20 percent currently assigned.  




ORDER

An evaluation greater than 20 percent for residuals of a 
severed left Achilles tendon is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

